Citation Nr: 0019375	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for loss of vision and 
glaucoma, left eye, secondary to a service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1988, January 1991 to April 1991, and September 1992 
to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for loss of vision 
and glaucoma, left eye, secondary to a service-connected left 
knee disorder.


FINDING OF FACT

There is competent evidence showing a current loss of vision 
and glaucoma of the left eye and a plausible relationship 
between the this eye disorder and head trauma sustained in a 
fall due to his service-connected left knee disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a loss of 
vision and glaucoma, left eye, secondary to a service-
connected left knee disorder, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506  (1995) (citations omitted), aff'd 78 
F.3d 604  (Fed. Cir. 1996).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).  In determining whether a claim is well 
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection on a secondary basis is authorized for 
disability that "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a)  
(1999).  A claim seeking secondary service connection for a 
disability must also be well grounded.  38 U.S.C.A. § 5107(a)  
(West 1991); see Reiber v. Brown, 7 Vet. App. 513, 516  
(1995).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for a loss of vision and glaucoma, 
left eye, is well grounded.

First, the Board finds that the claims file contains 
competent evidence of a current disability.  Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506.  Recent private and VA 
medical records, including a July 1999 VA visual examination 
report, indicate that the veteran had essentially no light 
perception in his left eye due to a central retinal vein 
occlusion.  The records also indicate that he had glaucoma in 
the left eye secondary to the retinal vein occlusion.  This 
is shown by a June 1999 private physician letter.

The claims file also contains competent evidence plausibly 
linking the current retinal vein occlusion to a service-
connected left knee disorder, specifically to trauma incurred 
during a fall caused by a giving way of the left knee.  Id.; 
38 C.F.R. § 3.310  (1999).  The June 1999 private physician 
letter, July 1999 VA examination report, and other medical 
opinions, state that there was a possibility that the retinal 
vein occlusion was caused by left-sided head trauma.  While 
the VA examination report states that this possibility was 
"remote," an August 1999 private physician letter indicates 
that the possibility was "likely."  In any event, these 
opinions provide a plausible basis for relating the current 
left eye disorder to the alleged head trauma.

The Board recognizes that no medical opinion expressly states 
that the veteran's loss of vision and glaucoma due to left 
eye retinal vein occlusion are related to his service-
connected left knee disorder.  They relate the eye disability 
only to alleged head trauma, which the veteran asserts 
occurred when his left knee gave way.  Nevertheless, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that this factual situation is sufficient for a 
well-grounded claim.  See Reiber v. Brown, 7 Vet. App. 513  
(1995).  In Reiber, the Court addressed the issue of well-
groundedness of a claim seeking entitlement to service 
connection for a back disorder secondary to a service-
connected left ankle disability.  In that case, the claims 
file contained medical evidence showing a current back 
disorder and medical opinions to the effect that the back 
disorder was caused by a fall.  The claims file also 
contained lay assertions that the fall was caused by a 
service-connected left ankle disorder and medical evidence 
showing that the service-connected left ankle disorder 
involved instability.  The Court held that this fact scenario 
was adequate to make the claim plausible and, thus, well 
grounded.  Id.  In doing so, the Court cited another case, 
Schroeder v. Brown, 6 Vet App. 220  (1994), as guidance.  In 
Schroeder, the Court well grounded a claim for secondary 
service connection for a right wrist disability caused by a 
mechanical saw accident where the veteran asserted that the 
injury was caused by a lack of sensation in his right wrist 
and medical evidence indicated that his service-connected 
wrist disability involved a lack of sensation.  Id.

In this case, the factual pattern is synonymous.  As stated 
above, the claims file contains medical evidence showing a 
current loss of vision and glaucoma in the left eye and 
suggesting a relationship between that disorder and head 
trauma.  The claims file also contains lay assertions by the 
veteran, presumed credible for purposes of determining well 
groundedness, see Justus v. Principi, 3 Vet. App. 510  
(1992), that the head trauma was caused by a giving way of 
his left knee.  Finally, the claims file contains medical 
evidence indicating a history of instability of the left 
knee.  This is shown by service medical records.  They show 
repeated treatment for left knee problems beginning in 
October 1988 and continuing until the veteran was medically 
discharged from service in September 1994.  Records from 
September 1992 specifically show complaints of instability of 
the left knee.  They show that that he hyperextended it and 
that it kept "giving out."  A March 1993 medical 
consultation sheet and June 1993 orthopedic clinic record 
also note that his left knee "g[ave] out."  More recently, 
a May 30, 1997, private ophthalmology record reflects, as 
history provided by the veteran, that his left knee gave out 
and he fell.

In light of the Court's decision in Reiber and Schroeder, the 
Board concludes that the veteran's claim for service 
connection for a loss of vision and glaucoma in the left eye, 
secondary to a service-connected left knee disorder, is well 
grounded.


ORDER

The claim of entitlement to service connection for loss of 
vision and glaucoma, left eye, secondary to a service-
connected left knee disorder, is well grounded; to this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
loss of vision and glaucoma, left eye, secondary to a 
service-connected left knee disorder, is well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C. A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Here, the Board finds that further evidentiary 
development is needed prior to appellate review.

Specifically, the Board finds that the medical evidence 
currently of record does not provide a clear assessment as to 
the etiology of the veteran's loss of vision and glaucoma.  
As stated above, the July 1999 VA examination report 
indicates that there was a "remote" possibility that head 
trauma caused the retinal vein occlusion responsible for the 
loss of vision and secondary glaucoma of the left eye.  
However, the examiner also stated that his "first 
inclination" was that the retinal occlusion was due to 
"some other problem."  The June 1999 private physician 
letter only concludes that there was a "possibility" that 
the occlusion was related to blunt force trauma.  Similarly, 
while an August 1999 private physician letter states that the 
left eye condition "most likely" resulted from blunt force 
trauma, another private physician letter, dated October 1997, 
reflects that there were only "some remote possibilities" 
of such a relationship.  Overall, the Board finds that a more 
precise medical opinion is necessary.  This is especially 
true since none of the current medical opinions are shown to 
have been provided after careful review of all the medical 
evidence; in the July 1999 VA examination report, the 
examiner specifically stated that no medical records were 
available for review.  This is significant since the actual 
treatment records show complaints of a loss of vision in the 
left eye and a diagnosis of central retinal occlusion, left 
eye, on May 9, 1997, whereas the history of left-sided head 
trauma is first noted on May 30, 1997, and in October 1997.  
Of course, service connection may be established not only 
when a disability is caused by a service-connected 
disability, but also when a disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448  (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216  (1993) and Tobin v. Derwinski, 2 Vet. App. 34  
(1991).  However, when service connection is granted on a 
secondary basis due to aggravation, only the increase in 
severity of the nonservice-connected disability due to the 
service-connected disability is to be compensated.  Id.

In light of the above, the medical evidence of record 
requires clarification.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (stating that the duty 
to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  When the 
medical evidence is inadequate, VA must supplement the record 
by seeking a medical opinion or by scheduling a VA 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for VA visual examination of his left 
eye.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The veteran must be given 
adequate notice of the requested 
examination, which includes advising him 
of the consequences of failure to report 
for it.  If he fails to report for the 
examination, this fact should be 
documented in the claims folder.

The purpose of the examination is to 
assess not only the current 
symptomatology of the veteran's left eye 
disorder (loss of vision and glaucoma due 
to retinal vein occlusion), but also to 
render an opinion as to whether it is at 
least as likely as not that the current 
disability was proximately caused or 
aggravated by the veteran's service-
connected left knee disorder, including 
to left-sided head trauma from a fall.  
If it is believed that the eye disorder 
was aggravated by left-sided head trauma, 
then the degree of aggravation should be 
assessed.  In making its determinations, 
the examiner must fully consider the 
veteran's service medical records, 
private outpatient treatment records, and 
the various medical opinions addressing 
the possible etiology of the left eye 
disorder contained in the claims folder, 
with the purpose of reconciling the 
chronological and etiological questions 
that exist.

	The reasoning which forms the basis of 
the above opinions should be set forth.  
All findings are to be recorded in a 
concise, legible manner and made part of 
the claims folder.

2.  Upon completion of the above, the RO 
should review its decision on the claim 
for entitlement to service connection for 
loss of vision and glaucoma, left eye, 
secondary to a service-connected left 
knee disorder, to determine if any change 
is warranted in that decision.

3.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105  (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655  (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569  (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

